Dismissed and Memorandum Opinion filed December 30, 2008







Dismissed
and Memorandum Opinion filed December 30, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01110-CV
____________
 
PETER A. PERRAULT, VALERIE
PERRAULT, AND PETER J. SAPIO, Jr.,
Appellants
 
V.
 
JAMES ROBERT O'DONNELL, Appellee
 

 
On Appeal from the
56th District Court
Galveston County,
Texas
Trial Court Cause
No. 08CV1104
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 19, 2008.  On December 16, 2008,
appellants filed a motion to dismiss the appeal because the case has settled.  
See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Frost, Brown, and Boyce.